ITEMID: 001-85103
LANGUAGEISOCODE: ENG
RESPONDENT: NLD
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF GEERINGS v. THE NETHERLANDS
IMPORTANCE: 4
CONCLUSION: Non-pecuniary damage - award (Article 41 - Non-pecuniary damage)
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;David Thór Björgvinsson;Egbert Myjer;Elisabet Fura;Isabelle Berro-Lefèvre
TEXT: 8. On 23 October 2003 the Legal Aid Council (Raad voor Rechtsbijstand) made a conditional grant of legal aid in respect of the proceedings before the Court. It is in the following terms:
“The grant of legal aid is conditional. The [Legal Aid Council] will not make any final grant of legal aid if it appears after the termination of legal asistance that [the applicant’s] financial means are such that they exceed the limits set by and pursuant to [the Legal Aid Act (Wet op de rechtsbijstand)] or the cost of legal assistance is reimbursed by a third party.”
9. Section 12 of the Legal Aid Act, as relevant to the questions remaining before the Court, provides:
“...
2. No legal aid shall be provided if:
...
f. the legal interest at issue is placed before an international body entrusted with jurisdictional tasks by a treaty (een bij verdrag met rechtspraak belast internationaal college) or a comparable international body and that body itself provides a claim in respect of legal assistance (in een aanspraak op vergoeding van rechtsbijstand voorziet); ...”
